            Case 6:20-cv-00064-ADA Document 50 Filed 02/09/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 NORDIC INTERACTIVE
 TECHNOLOGIES LLC,

                         Plaintiff,
                                                   Case No.: 6:20-CV-00064 (ADA)
 v.

 SAMSUNG ELECTRONICS CO., LTD. and
 SAMSUNG ELECTRONICS AMERICA,      JURY TRIAL DEMANDED
 INC.,

                         Defendants.

       UNOPPOSED MOTION TO WITHDRAW AS COUNSEL FOR PLAINTIFF

       Plaintiff Nordic Interactive Technologies LLC (“Nordic”) files this Unopposed Motion to

Withdraw as Counsel, and would respectfully show the Court the following:

       1.       William Cory Spence, Jason Wejnert and SpencePC respectfully request to be

withdrawn as counsel for Plaintiff Nordic. Ni, Wang & Massand will continue to represent

Plaintiff Nordic.

       2.       William Cory Spence and Jason Wejnert further requests the termination of

receiving electronic notices of e-filings in this matter.

       3.       This withdrawal will not delay these proceedings.

       WHEREFORE, PREMISES CONSIDERED, Nordic respectfully requests that this

Motion be granted and that William Cory Spence, Jason Wejnert and SpencePC be allowed to

withdraw as counsel for Plaintiff Nordic Interactive Technologies LLC.




                                                   1
        Case 6:20-cv-00064-ADA Document 50 Filed 02/09/21 Page 2 of 2




                                          Respectfully submitted,

                                          SPENCEPC

                                          /s/ William Cory Spence
                                          William Cory Spence
                                          IL State Bar No. 6278496
                                          Jason Wejnert
                                          IL State Bar No. 6284234
                                          515 N. State St. 14th Floor
                                          Chicago, IL 60654
                                          312/404-8882
                                          E-mail: William.spence@spencepc.com
                                          E-mail: jwejnert@spencepc.com


                                          ATTORNEY FOR PLAINTIFF NORDIC
                                          INTERACTIVE TECHNOLOGIES LLC


                             CERTIFICATE OF SERVICE

      I hereby certify that the following counsel of record, who are deemed to have consented

to electronic service are being served this 9th day of February, 2021, with a copy of this

document via the Court’s CM/ECF system.

                                          /s/ William Cory Spence
                                          WILLIAM CORY SPENCE




                                             2
